Title: To George Washington from John Mason, 26 April 1793
From: Mason, John
To: Washington, George



Sir,
George Town 26th April 1793

Having lately heard from France it was probable that, that Government Would make Application to You, to Supply them with the different products of this Country in payment of the American Debt; Embolden’d by a persuasion that my Situation in Commerce (having a House there & another here, & a good experience in Negotiations with that Country) may in the present Juncture enable me to Serve the Public to as much advantage as most Merchants, I take the liberty to Sollicit your consideration in the choice of an Agent, Should any Commissions be given to purchase & Ship from Patomac or James River. I flatter myself from the line of Business I have been engaged in for Several Years I have an entire Knowledge of the produce of Virginia & Maryland; & Should I be so fortunate as to Obtain Your Confidence, I beg leave to assure You Sir of my greatest exertions to prove myself worthy of the trust. I have the honor to be, with the most Profound respect yr Mo. Ob. very Hbl. Servt

J: Mason

